DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder et al. (US 10,069,145 B1) in view of Otohata et al. (US 2020/0058930 A1).
Regarding claims 1, 6, and 11, Schroder et al. discloses a method of manufacturing an electrode for a secondary battery, and related secondary battery (Abstract) comprising:
preparing an electrode current collector (106/108);
applying a first slurry (first active material composite layer 302) including a first electrode active material (340), a first binder (342), a first conductive material (conductive additive, see col. 7, lines 43-45), and a first thickener (CMC, see col. 4, lines 58-65); and
applying a second slurry (second active material composite layer 304) including a second electrode active material (350), a second binder (352), and a second conductive material (conductive additive, see col. 7, lines 45-47) on the first slurry (see e.g. col. 14, lines 15-19);
and wherein the first and second electrode active materials are the same or different, the first and second binders are the same or different, and the first and second conductive materials are the same or different (it is noted that any two substances must necessarily be either the same or different).
Schroder et al. discloses that the current collector may comprise a metal foil or other suitable substrates (col. 4, lines 36-37), but does not disclose that the current collector has a plurality of through-holes formed in it.  Schroder et al. further discloses that the first slurry and second slurry should have different viscosities (col. 16, lines 17-32), but does not explicitly disclose that the viscosity of the first slurry is greater than the viscosity of the second slurry.
Otohata et al. teaches a secondary battery electrode manufacturing method (Title).  Otohata et al. teaches laminating a first layer and a second layer on a current collector (Abstract).  Otohata et al. teaches that the electrode current collector may be in a foil shape, a flat plate shape, a mesh shape, or a perforated type, e.g. expanded metal or punching metal ([0055]).  Otohata et al. further teaches that the first layer (111) and second layer (112) should have differing viscosities, with the first layer having a viscosity of 12000 mPa·s or more and the second layer having a viscosity of 4000 mPa·s or more ([0101]), and each having a viscosity of 200000 mPa·s or less ([0103]).
Schroder et al. and Otohata et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely electrodes for secondary batteries.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize a perforated type current collector in the electrode of Schroder et al. as doing so would amount to nothing more than to use a known component for its intended use in a known environment to accomplish an entirely predictable result.
It would have been further obvious that the viscosities of the first slurry and second slurry should be different, as suggested by Schroder et al. (col. 16, lines 17-32), and thus find it obvious that the first slurry should have a viscosity between 12000-200000 mPa·s and that the second slurry should have a viscosity of 4000-200000 mPa·s, as suggested by Otohata et al. ([0101-0103]), with a difference of e.g. 6000-10000 cP, as suggested by Schroder et al. (col. 16, lines 17-32).
	Accordingly, the skilled artisan would find it obvious that the electrode of modified Schroder would comprise an electrode current collector in which a plurality of through-holes are formed, and that the viscosity of the first slurry is greater than the viscosity of the second slurry.
Regarding claims 2 and 3, modified Schroder discloses all of the claim limitations as set forth above.
	Modified Schroder further discloses that the first slurry should have a viscosity between 12000-200000 mPa·s and that the second slurry should have a viscosity of 4000-200000 mPa·s (Otohata: [0101-0103]), but does not explicitly disclose that the viscosity of the first slurry is 10000 cP to 15000 cP, nor that that the viscosity of the second slurry is 5000 cP to 7000 cP.
	However, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention to select the overlapping portions of the disclosed ranges because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).
Regarding claims 4 and 5, modified Schroder discloses all of the claim limitations as set forth above.
	Modified Schroder further discloses that a content of solvent in a slurry should be 40 to 90 mass% (Otohata: [0089]), and thus implies a solid content of 10 to 60 mass%, but does not explicitly disclose a solid content weight of the first slurry is 51 to 55%, nor that the solid content weight of the second slurry is 45 to 50%.
However, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention to select the overlapping portions of the disclosed ranges because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).
Regarding claims 7 and 12, modified Schroder discloses all of the claim limitations as set forth above.
Modified Schroder further discloses that the second slurry comprises a second thickener (Schroder: CMC, see col. 4, lines 58-65), and that the first thickener is the same as or different from the second thickener (it is noted that any two substances must necessarily be either the same or different), but does not explicitly disclose that the thickener of the second slurry is included in a weight less than a weight of the thickener included in the first slurry.
However, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention that the second slurry should have less thickener than the first slurry because the first slurry is intended to have a higher viscosity than the second slurry, as suggested by both Schroder et al. (col. 16, lines 17-32) and Otohata et al. ([0101-0103]).
Regarding claims 8 and 13, modified Schroder discloses all of the claim limitations as set forth above.
Modified Schroder further discloses that the first thickener should be included in about 7 mass% or less (Otohata: [0085]), but does not explicitly disclose an amount of 0.5 to 2% by weight.
However, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention to select the overlapping portions of the disclosed ranges because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).
Regarding claims 9-10 and 14-15, modified Schroder discloses all of the claim limitations as set forth above.
	Modified Schroder further discloses that the first and/or second thickeners are CMC (Schroder: CMC, see col. 4, lines 58-65; see also Otohata: [0083]).
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.
Applicant argues, see Remarks pgs. 9-11, that Otohata does not disclose the first and second slurries of the present invention.
The Examiner concurs, but notes that Otohata is not relied upon in the current rejections for any teaching as to what the slurries are, but rather only that two different slurries layered on a current collector should or may have have different viscosities, as both suggested and evidenced as well known in the art by Otohata.  Accordingly, Applicant’s argument that Otohata fails to teach a second slurry comprising an electrode active material is unpersuasive because Otohata is not relied upon for any such teaching.
Applicant further argues, see Remarks pgs. 11-14, that the skilled artisan would not have any reasonable motivation to combine Schroder with Otohata.  Applicant argues that because Schroder teaches an interphase layer while Otohata does not, there would be no motivation to combine.
The Examiner respectfully disagrees and submits that Otohata is not relied upon for any combination of electrode layers, but rather only that two different slurries layered on a current collector should or may have different viscosities, as noted above.  Accordingly, Applicant’s argument is unpersuasive because the presence or absence of an interphase layer is irrelevant to the teaching regarding viscosities.
Applicant further argues, see Remarks pgs. 14-15, that the suggested modification cannot change the principle of operation of the prior art.  Applicant argues that because Schroder requires an interphase layer and Otohata requires a clear well-defined boundary, the proposed modification would require a change in the operating principle of the prior art.
The Examiner respectfully disagrees and submits that there does not appear to be any change to the operating principle of Schroder by simply having different viscosities for the slurries of Schroder.
Applicant further argues, see Remarks pg. 15, that Otohata describes a technique for preventing layer intermixing, specifically, that significant mixing may cause a decrease in charge/discharge capacity, and thus the proposed modification would change the main principle of Otohata.
The Examiner respectfully disagrees and submits that Otohata is only relied upon for the teaching and evidence of common knowledge that two different slurries layered on a current collector should or may have different viscosities.  The Examiner submits that Otohata is not being modified at all, and Schroder is only being modified to the extent that the two slurries used by Schroder (which functionally are not being modified) should or may have different viscosities.  Accordingly, Applicant’s argument that the proposed modification would change the operating principle of the prior art is unpersuasive because no operating principle is being reasonably modified.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        08/16/2022